Citation Nr: 1426716	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for coronary artery disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The case was previously remanded in December 2011 because the evidence of record did not include recent VA outpatient treatment records or a VA examination, with current diagnostic tests.  At that time, the most recent VA examination was conducted in 2008, three years prior.  On remand, the RO was to afford the Veteran a new VA examination with newly conducted diagnostic tests to ascertain the current severity of his coronary artery disease.

The Veteran was afforded a VA examination in December 2011 and the examiner listed findings based on some recent diagnostic tests, such as a July 2011 exercise test, an August 2011 electrocardiogram, and a January 2010 chest x-ray.  The myocardial perfusion test relied on, however, was dated February 5, 2008, well over three years prior to the date of the examination.  This myocardial perfusion test is now over six years old.  The examiner noted this test showed normal heart function, with normal ejection fraction.  The left ventricular ejection fraction was measured at 53%.  The claim was previously remanded because, at that time, the last VA examination was three years old.  This new VA examination relied on the old diagnostic test, essentially frustrating the purpose of the prior Remand.

Additionally, VA outpatient treatment records through October 2013 indicate a worsened condition.  For example, the Veteran was seen for a follow-up on his coronary artery disease in August 2013.  At that time, he complained of worsening dyspnea.  Diagnostic testing indicated the Veteran's ventricular wall thickness had increased.  While there was no regional wall motion abnormalities identified at peak exercise, the examiner noted that the Veteran failed to achieve a target heart rate, which decreased the sensitivity of the test to detect ischemia.

Accordingly, the December 2011 VA examination, which is nearly three years old now, did not conduct updated diagnostic testing for all pertinent findings.  In light of the Board's prior remand orders and the VA outpatient treatment records since December 2011 indicating a worsening of symptoms, a new VA examination is necessary to ensure accurate evidence of the current severity of the Veteran's coronary artery disease.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).

The RO must also take this opportunity to obtain recent VA outpatient treatment records from October 2013 to the present. 

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since October 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all VA outpatient treatment records since October 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA cardiovascular examination to assess the current severity of his coronary artery disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is asked to complete new diagnostic tests and studies, to include an echocardiogram, myocardial perfusion test, and stress test, to the extent possible.  All pertinent symptomatology and findings should be reported in detail.  The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Based on the current diagnostic testing, the examiner must report on workload metabolic equivalents limitations and left ventricular dysfunction, to include ejection fraction percentages.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

